DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the final Office action filed 1 October 2021 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statements filed 11 July 2022 and 3 October 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The Examiner notes that Applicant’s specification does not provide a specific definition for the term “self-molding” nor does the term have a consistent definition within the art.  As such, the term “self-molding” will be given the broadest reasonable interpretation in light of Applicant’s specification which recites “The cover material forms to the shape and maintains its structural integrity during curing”. In light of this recitation, any article which can be formed to a desired shape and which maintains its structural integrity during curing will be interpreted as being self-molding.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds, et al., US 3,616,123 (“Reynolds”)(previously cited).
Regarding claim 1, Reynolds discloses a helicoid insulating composite material comprising at least two overlapping continuous strips (abstract, col. 3 lines 16-40, col. 4, line 57-col. 6 line 19, Figs. 1-6).  The strips are formed by impregnating an asbestos fabric material with an elastomer coating composition comprising an elastomer resin and a solvent (i.e. a liquid polymer matrix solution) (col. 1 lines 7-15, col. 2 lines 70-72, col. 3 lines 16-40, col. 4 lines 56-62, col. 9 lines 39-50, col. 11 lines 61-70). The strips of fibrous material are then laminated together and subsequently cured (col. 3 line 60-col. 4 line 11).
One of the strips of impregnated fibrous materials reads on the claimed self-molding fiber layer since the layer can be formed to a desired shape (i.e. shaped into a helicoid) and which maintains its structural integrity during curing (i.e. stays in the shape of a helicoid).  The neighboring strip of impregnated fibrous material reads on the claimed structural reinforcement layer. Since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers.
Since the resulting product is elastomeric and helicoid, there is reasonable expectation that when wrapped around an article the helicoid insulating composite material taught by Reynolds would intrinsically provide a least some degree of compression around the article without the application of external force as claimed.
Regarding claims 2 and 6, the asbestos fabric material of the layers of the insulating composite material of Reynolds comprise asbestos fibers which read on the claimed mineral and/or natural fibers.
Regarding claims 3 and 5, Reynolds teaches that the fibrous material of the strips may be woven (col. 8 lines 45-49).
Regarding claim 8, the elastomer coating composition which impregnates that fibrous material layer comprises an antioxidant which reads on the claimed functional additive (col. 9 lines 39-50, col. 11 line 61-col. 12 line 17).
Regarding claim 10, since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers. As such, there is a reasonable expectation that the matrix would form an interface area between the layers which reads on the claimed interface between a self-molding layer and a structural reinforcement layer.
Regarding claim 11, Reynolds teaches that the insulating composite material may comprise three or four overlapping continuous strips of fibrous material (col. 4 line 30-col. 5 line 21, Figs. 2 and 4). Two immediately adjacent strip of fibrous material may reasonably be interpreted as reading on a first and second structural reinforcement layer as claimed.  As is noted above, since the strips of fibrous material are laminated directly to each other prior to curing there is a reasonable expectation that the elastomer resin/solvent material would form a continuous matrix from one strip of fibrous material to the other wherein the matrix can flow between the layers.  As such, there is a reasonable expectation that the matrix would form an interface area between the layers which reads on the claimed interface between a first and second reinforcement layer.
Regarding claim 14, since the strips of impregnated fibrous material are arranged immediately adjacent and in contact with each other, there is a reasonable expectation that the thermosetting resin would flow between the layers and create mechanical and chemical bonds between the layers as claimed.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds as applied to claim 1 above, and further in view of Botsolas, US 4,054,710 (“Botsolas”)(previously cited).
Regarding claim 12, as is described above, Reynolds discloses a helicoid insulating composite laminate material which meets the limitations of claim 1.  Reynolds is silent regarding the laminate material comprising a metal foil layer.  
Botsolas discloses a flexible composite laminate insulating material comprising an asbestos fibrous layer impregnated with a rubber latex (abstract, col. 1 lines 14-16, col. 2 lines 6-15, col. 2 line 33-col. 5 line 64, col. 8 lines 54-67).  The composite further comprises a PET barrier film which has been provided with a reflective aluminum coating (col. 2 lines 6-15 and lines 40-65). The reflective aluminum coating provides a means to reflecting heat (col. 4 lines 40-45).
Reynolds and Botsolas are both directed toward insulating composite laminates comprising an asbestos fiber layer which is impregnated with an elastomeric material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the insulating composite laminate material of Reynolds with the teachings of Botsolas by incorporating a PET layer comprising an aluminum foil thereon in order to provide a means for reflecting heat.  The aluminum foil of the PET film would have read on the metallized polymeric film reinforcement layer recited in claim 4 and the metal foil recited in claim 12.  

Allowable Subject Matter
Claims 15 and 16 are allowed.
Claims 7, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the remarks filed Applicant asserts that the specification properly defines the features and functions of the term “self-molding”.  Applicant points to paragraphs 0041 and 0089 of the published specification in support of this assertion. However, the Examiner maintains that while these paragraphs of Applicant’s specification describe embodiments of the self-molding aspect of the disclosed invention, they do not provide a specific definition.  For instance, paragraph 0041 recites “The interior layer of the self-molding fiber cover fabric may be designed to transform during curing to create a ‘hook’ that is embedded into one or more of the underlying layers”.  This recitation certainly describes a form which the invention may take, it does not provide a specific definition of the term “self-molding”.  Similarly, paragraph 0041 also recites “Typically, the self-molding fiber cover is elastic, spring-like and biased towards its original configuration…”.  Again, this recitation describes a form which the invention may take, it does not provide a specific definition of the term “self-molding”. Paragraph 0089 recites “Furthermore, in some embodiments, the composite insulation includes an outer cover layer or an outer structural reinforcement layer structured to impart compressive strength such that an external mold is not necessary…”.  As with the other cited recitations discussed above, this recitation describes a form which the invention may take, it does not provide a specific definition of the term “self-molding”.  The Examiner maintains that the specification does not actually provide a specific definition of the term “self-molding”.  Therefore, accordance with MPEP 2173.01, the Examiner has given the term “self-molding” the broadest reasonable interpretation consistent with the specification.  The Examiner notes that Applicant has not specifically pointed out if and/or how the interpretation of the term “self-molding” relied upon during examination is inconsistent with the instant specification.  As such, Applicant’s argument is not found persuasive.
On pages 11 and 12 of the remarks Applicant asserts that Reynolds does not teach a liquid polymer matrix which flows within and infuses at least one structural reinforcement layer and the self-molding fiber cover so as to form a continuous matrix from the outside of the self-molding fiber cover to the inside of the structural reinforcement layer.  The Examiner disagrees with this assertion for the following reason. It is noted that Reynolds teaches that the overlapping layers of the disclosed composite are impregnated with an elastomeric resin disposed in a solvent (col. 4 line 30-col. 5 line 21, Figs. 2-4).  It is also noted that the overlapping layers are in direct contact with each other (col. 4 line 30-col. 5 line 21, Figs. 2-4) and therefore there is no barrier which would prevent the flow of the solvent-disposed elastomeric resin between the layers.  As such, the Examiner maintains that the composite material disclosed by Reynolds may reasonably be interpreted as comprising liquid polymer matrix solution which is structure to flow between the layers so as to form a continuous matrix as claimed.  Applicant has not provided any objective evidence and/or technical reasoning which demonstrates or would suggest that the solvent-borne elastomeric resin would not flow between the layers of the insulating laminate material disclosed by Reynolds.  As such, Applicant’s argument is not found persuasive.
On page 12 of the remarks Applicant asserts that Reynold does not teach at least one structural reinforcement layer and a second self-molding fabric cover layer structure to encase the at least one structural reinforcement layer and provide compression around the at least one structural reinforcement layer.  In response, the Examiner contends that Reynolds clearly teaches an insulating laminate material comprises at least two rubber resin impregnated fabric layers which overlap with one another wherein the laminate material is formed in a helicoid fashion.  

    PNG
    media_image1.png
    398
    852
    media_image1.png
    Greyscale





Figure 6 of Reynold illustrating the disclosed laminate insulating material 
having a helicoid form.

By virtue of being formed in a helicoid fashion and being formed from rubber impregnated fabric layers, the laminate material would intrinsically wrap around an article place inside the helicoid.  As a result, an outer layer (such as layer 6 of the helicoid material illustrated above) can reasonably be interpreted as being a second self-molding fabric cover layer structure to encase the at least one structural reinforcement layer and provide compression around the at least one structural reinforcement layer.  Given that the term “structural reinforcement layer” is not specifically defined in Applicant’s specification in such a way as to exclude a rubber impregnated fabric layer, an inner layer (such as layers 8 and/or 10 of the helicoid material illustrated above) may reasonably be interpreted as reading on the claimed structural reinforcement layer.  Additionally, as can be see above, the outer layer (layer 6) overlaps the inner layer (layer 8). As such, when the laminate insulating material disclosed by Reynolds is wrapped around an article as it is intended to do, the outer layer would cover (i.e. encase) the inner layer which reads on the claimed structured to encase the at least one structural reinforcement layer.  For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782